UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6133


MARVIN J. MOODY,

                Plaintiff – Appellant,

          v.

TODD P. PERSEGHIN, Detective R.P.D. #2985,

                Defendant – Appellee,

          and

CAITLIN   R.   KELLEY,      Assistant   Commonwealth   Attorney;
CLARENCE N. JENKINS,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:11-cv-00927-GBL-JFA)


Submitted:   May 18, 2012                     Decided:   June 6, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin J. Moody, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marvin J. Moody seeks to appeal the district court’s

order   denying        his   motion    to       reconsider    the     dismissal     of

Defendant Caitlin R. Kelley from this action under 42 U.S.C.

§ 1983 (2006).         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen      v.    Beneficial     Indus.      Loan   Corp.,     337    U.S.   541,

545-46 (1949).         The order Moody seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order,

as it disposes of fewer than all the parties involved in this

lawsuit.      Accordingly,       because        this   matter   remains       pending

against Defendant Todd B. Perseghin, we dismiss the appeal for

lack of jurisdiction.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court   and       argument    would    not    aid   the

decisional process.

                                                                            DISMISSED




                                            2